DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘231 (JP 2008-275231, as cited on the IDS) in view of JP’353 ( JP 2003-262353, as cited on the IDS).
Re claim 1, JP ‘231 teach an indoor unit of an air conditioner, the indoor unit comprising: a casing having an inflow port formed on a rear side thereof, and an outflow port formed on a front side thereof (left and right openings fig 4), 
a cross-flow fan (annotated fig 4) arranged in the casing and having a fan rotor rotating about a center axis thereof and 
a tongue portion (annotated fig ) extending in an axial direction (noting three dimensional objects extend in all three directions in a spatial plane) along an outer periphery of the fan rotor below the fan rotor  and forward of the center axis to define a suction port (area in between tongue portion and fan), the cross-flow fan forming in the casing an air flow directed from the  inflow port on the rear side of the casing to the front outflow port on the front side of the casing;  and a heat exchanger (10 ) arranged upstream of the cross-flow fan in the casing in a direction of the air flow to heat or cool the air passing through the heat exchanger,
the heat exchanger having an inclined portion (10b, 10c) which is inclined to be positioned further downward toward a front side in a front-to-back direction (annotated fig ), wherein the inflow port is formed at a rear surface of the casing (4S, figs, and aperture formed along casing as airflow in from 4S).  

 JP ‘231  fail to explicitly teach details of a rotor and the heat exchanger.
JP’353 teach a fan rotor rotating about a center axis thereof  (15a, 15) and the heat exchanger is arranged such that a front end of the inclined portion defined by a corner of the entire heat exchanger is located below the fan rotor and between a foremost portion of the fan 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of a rotor and the heat exchanger as taught by JP’353 in the JP ‘231 invention in order to advantageously allow for  reduced airflow interference and undesirable sounds (paras 12-14).


    PNG
    media_image1.png
    810
    1180
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    625
    566
    media_image2.png
    Greyscale


Re claim 2, JP’353 teach the heat exchanger is arranged such that the front end of the inclined portion is located below the fan rotor, and between an end of the tongue portion and the center axis of the fan rotor in the front-to-back direction, wherein the end of the tongue portion faces the heat exchanger (annotated fig) to  change airflow directions .


    PNG
    media_image3.png
    856
    578
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    776
    1017
    media_image4.png
    Greyscale






JP ‘231, as modified, fail to explicitly teach the sealing portion.
JP’353 teach and an end of the third heat exchange section abuts on a sealing portion (annotated fig) of a housing of the cross-flow fan to force airflow through the housing.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sealing portion as taught by JP’353 in the JP ‘231, as modified, invention in order to advantageously allow for  reduced airflow interference and undesirable sounds with enhanced airflow through the heat exchange portions (paras 12-14).

 
    PNG
    media_image5.png
    477
    525
    media_image5.png
    Greyscale


Re claim 5, JP ‘231 teach the heat exchanger has first and second bent portions (annotated fig 4)  located rearward of the fan rotor in the front-to-back direction , and is formed such that first, second, and third heat exchange sections (annotated fig 4)  formed by the first and second bent portions are arranged at mutually different angles to surround the suction port, the first and second heat exchange sections are the inclined portion.  


    PNG
    media_image4.png
    776
    1017
    media_image4.png
    Greyscale






JP ‘231, as modified, fail to explicitly teach the sealing portion.
JP’353 teach and an end of the third heat exchange section abuts on a sealing portion (annotated fig) of a housing of the cross-flow fan to force airflow through the housing.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the sealing portion as taught by JP’353 in the JP ‘231, as modified, invention in order to advantageously allow for  reduced airflow interference and undesirable sounds with enhanced airflow through the heat exchange portions (paras 12-14).


    PNG
    media_image5.png
    477
    525
    media_image5.png
    Greyscale


Claims  4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘231 (JP 2008-275231, as cited on the IDS) in view of JP’353 ( JP 2003-262353, as cited on the IDS) further in view of Mitsubishi (JP2006275488A).

	Re claim 4, JP ‘231, as modified, fail to teach the distance.
However, although Mitsubishi fails to explicitly disclose that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is not less than 0.125 and not more than 0.188. Since Mitsubishi does, however, disclose that the heat exchanger is arranged such that a 
a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute a defined percentage. Therefore, the a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a shortest  distance between the heat exchanger and the fan rotor increases cross airflow and static pressure , and vice versa. Additionally, since the distance from the heat exchanger is increased, the noise, input, and rotation speed of the cross flow fan required to obtain a predetermined air volume can be reduced. Therefore, since the general conditions of the claim, i.e. that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is optimizable in the range of 0.125 and 0.188, were disclosed in the prior art by Mitsubishi, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is not less than 0.125 and not more than 0.188 as disclosed by Mitsubishi. MPEP 2144.05.
Furthermore, it would be obvious to try to provide a distance in between 10 and 20 mm (noting that with the given diameter from R is 52.5 mm page 5 last lines; one of ordinary skill in the art would find it obvious to try one of the many options of values of “a distance in between 10 and 20 mm”), in view of the optimization to achieve the distance from the heat exchanger is 
 
Re claim 6, JP ‘231, as modified, fail to teach the distance.
However, although Mitsubishi fails to explicitly disclose that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is not less than 0.125 and not more than 0.188. Since Mitsubishi does, however, disclose that the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor; 
a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute a defined percentage. Therefore, the a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor constitute is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a shortest  distance between the heat exchanger and the fan rotor increases cross airflow and static pressure , and vice versa. Additionally, since the distance from the heat exchanger is increased, the noise, input, and rotation speed of the cross flow fan required to obtain a predetermined air 
Furthermore, it would be obvious to try to provide a distance in between 10 and 20 mm (noting that with the given diameter from R is 52.5 mm page 5 last lines; one of ordinary skill in the art would find it obvious to try one of the many options of values of “a distance in between 10 and 20 mm”), in view of the optimization to achieve the distance from the heat exchanger is increased, the noise, input, and rotation speed of the cross flow fan required to obtain a predetermined air volume can be reduced. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat exchanger is arranged such that a value obtained by dividing a shortest  distance between the heat exchanger and the fan rotor by an outer diameter of the fan rotor is optimizable in the range of 0.125 and 0.188 as taught by Mitsubishi in the JP ‘231, as modified, invention in order to advantageously allow optimized airflow and static pressure throughout the heat exchanger.


Response to Arguments
Applicant’s arguments, see reply, filed 3/24/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art fail to teach the newly amended limitations to claim 1. 
The applicant argues that JP’231 fail to teach "the heat exchanger is arranged such that a front end of the inclined portion defined by a corner of the entire heat exchanger is located below the fan rotor and between a foremost portion of the fan rotor and the center axis of the fan rotor in the front-to-back direction", as recited in amended independent claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). JP ‘353 teach "the heat exchanger is arranged such that a front end of the inclined portion defined by a corner of the entire heat exchanger is located below the fan rotor and between a foremost portion of the fan rotor and the center axis of the fan rotor in the front-to-back direction", as recited in amended independent claim 1 (see detailed rejection above) .  Further, applicant argues that JP ‘353 solves a different problem that needs to be solved as applicant’s invention. In response to applicant's argument that that JP ‘353 solves a different problem that needs to be solved as applicant’s invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It would have been obvious to 
The applicant argues that “On the other hand, in the indoor unit of JP '353, a gap formed between the upper end of the heat exchanger and the rear surface of the casing is narrow, and the inflow port E is formed on the lower surface of the casing, resulting in a significant increase in air flow resistance at the upper end of the heat exchanger. However, JP '353 fails to consider the problem of the increase in air flow resistance at the upper end of the heat exchanger, and shows no solution for the problem. In view of the above, in the indoor unit of JP '353, unlike embodiments of Applicant's invention, it is not possible to effectively utilize the heat exchanger without impairing the performance of the fan. In addition, in JP '353, since the inflow port E is formed on the lower surface of the casing in contrast to embodiments of Applicant's invention in which the inflow port is formed at a rear surface of the casing, noise caused by the cross-flow fan is more likely to be transmitted to people inside the room, and it is necessary to provide a plurality of saucers for receiving dew/condensation generated in the heat exchanger at positions such that the inflow port E is not closed and flow of air is not interrupted. As a result, new issues of increasing the number of components and associated costs are presented in the indoor unit of JP '353 compared with the embodiment of Applicant's invention corresponding to claim 1” and “that the configuration of the indoor unit (e.g., the formation position of the inflow port and air flow direction in the casing) and the associated problems caused by the configuration are different in the indoor unit of JP '353 and the indoor unit of Applicant's invention. Therefore, even those skilled in the art would not easily achieve the embodiment of Applicant's invention corresponding to claim 1 by applying a part of the disposition configuration of the heat 


I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 

The applicant argues that JP '353 fails to teach, suggest and/or disclose at least the limitation, "the inflow port is formed at a rear surface of the casing". In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). JP ‘231 teach "the inflow port is formed at a rear surface of the casing" (see detailed rejection above).
The applicant argues that that those skilled in the art would not easily achieve the embodiment of Applicant's invention corresponding to claim 1 by applying a part of the 

Applicant argues that Mitsubishi fail to teach deficits not taught tin claim 1.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above in regards to  JP '353 and JP '231 . Thus, the rejections are proper and remain.  
The applicant argues that JP '353, Mitsubishi and JP '231 fail to teach newly amended claim 2 limitations. The examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The prior art teach newly amended claim 2 limitations (see detailed rejection above).
The applicant argues that JP '353, Mitsubishi and JP '231 fail to teach newly amended claim 3 and 5 limitations. The examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The prior art teach newly amended claim 3 and 5 limitations (see detailed rejection above).
Therefore, the arguments are not found to be persuasive.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GORDON A JONES/Examiner, Art Unit 3763